 Case 2:21-mc-50013-TGB-CI ECF No. 4, PageID.17 Filed 01/19/21 Page 1 of 2




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION




ALEXANDER ROY GIFFORD,                         2:21-MC-50013-TGB


                 Plaintiff,
                                          ORDER DISMISSING CASE
                                          AND DENYING MOTION AS
      vs.
                                                  MOOT

DONALD J. TRUMP,


                 Defendant.

     Plaintiff is an enjoined filer—on December 17, 2020, Judge Thomas

Ludington issued an order prohibiting Mr. Gifford from filing any more

lawsuits in the Eastern District of Michigan without first obtaining

permission from a judge. See Case No. 20-CV-13187, ECF No. 5. Mr.

Gifford did not obtain permission to file this lawsuit, and therefore it
must be dismissed.

     To the extent this filing can be construed liberally as asking for

permission to move forward with a lawsuit, the Court cannot grant it.
Plaintiff says the government is improperly surveilling him and some of

his family members. ECF No. 1, PageID.6-9. The allegations here are not
 Case 2:21-mc-50013-TGB-CI ECF No. 4, PageID.18 Filed 01/19/21 Page 2 of 2




substantively different from his previous filing. See Case No. 20-CV-

13187, ECF No. 1. The Court agrees with Judge Ludington’s conclusion

that the allegations are “devoid of any plausible legal or factual basis.”

Id. at ECF No. 5, PageID.15.

     For these reasons, the case is DISMISSED, and the order seeking

leave to proceed in forma pauperis is DENIED as moot.

     SO ORDERED, this 19th day of January, 2021.


                                  BY THE COURT:




                                  /s/Terrence G. Berg
                                  TERRENCE G. BERG
                                  United States District Judge
